Case 2:20-cv-11461-MCS-GJS Document 18 Filed 04/16/21 Page 1 of 4 Page ID #:129



 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10       ANTHONY BOUYER, an individual           Case No. 2:20-cv-11461-MCS-GJS
11
                            Plaintiff,           ORDER DENYING PLAINTIFF’S
12                                               MOTION FOR DEFAULT
13                   v.                          JUDGMENT [17]
14
         DEME PROPERTIES, LLC, a
15       California limited liability company;
         and DOES 1-10, inclusive
16
17                          Defendants.
18
              Before the Court is Plaintiff Anthony Bouyer’s Motion for Default Judgment
19
     against Defendant Deme Properties, LLC arising from Plaintiff’s alleged November 17,
20
     2020 visit to Defendant’s restaurant at 28018 The Old Road, Valencia, CA 91355 to
21
     “purchase take-out and confirm that this public place of accommodation is accessible
22
     to persons with disabilities” under the Americans with Disabilities Act (“ADA”). See
23
     Mot., ECF No. 17.1 Plaintiff’s sole remaining claim under the ADA alleges that Plaintiff
24
     encountered a curb ramp projecting into the access aisle; a towel dispenser that is too
25
     high; a urinal with insufficient clearance; a sink with insufficient clear floor space; and
26
27
     1
      The Court deems the matter appropriate for decision without oral argument and
28   vacates the hearing. Fed. R. Civ. P. 78(b); Local Rule 7-15.
                                                 1
Case 2:20-cv-11461-MCS-GJS Document 18 Filed 04/16/21 Page 2 of 4 Page ID #:130



 1   no compliant parking spaces. Id.; see also Compl. ¶¶ 10-11, ECF No. 1. Plaintiff alleges
 2   on information and belief that given this “obvious and blatant violation… there are other
 3   violations and barriers in the site.” Compl. ¶ 26. Plaintiff seeks injunctive relief under
 4   the ADA and $4,644 in fees and costs allegedly incurred. See generally Mot.
 5      I. LEGAL STANDARD
 6          A. Article III Standing in an ADA Case
 7          The party invoking federal jurisdiction bears the burden of satisfying each of
 8   Article III’s standing requirements. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231
 9   (1990). Article III requirements “are not mere pleading requirements but rather an
10   indispensable part of the plaintiff’s case, [so] each element must be supported in the
11   same way as any other matter on which the plaintiff bears the burden of proof, i.e., with
12   the manner and degree of evidence required at the successive stages of the
13   litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).
14          To satisfy Article III standing requirements, an ADA plaintiff “requires a
15   sufficient showing of likely injury in the future related to the plaintiff’s disability to
16   ensure that injunctive relief will vindicate the rights of the particular plaintiff rather than
17   rights of third parties.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 949 (9th
18   Cir. 2011). “[A]n ADA plaintiff can show a likelihood of future injury when he intends
19   to return to a noncompliant accommodation and is therefore likely to reencounter a
20   discriminatory architectural barrier. Alternatively, a plaintiff can demonstrate sufficient
21   injury to pursue injunctive relief when discriminatory architectural barriers deter him
22   from returning to a noncompliant accommodation.” Id. at 950. “An ADA plaintiff must
23   show at each stage of the proceedings either that he is deterred from returning to the
24   facility or that he intends to return to the facility and is therefore likely to suffer repeated
25   injury. He lacks standing if he is indifferent to returning to the store or if his alleged
26   intent to return is not genuine, or if the barriers he seeks to enjoin do not pose a real and
27   immediate threat to him due to his particular disabilities.” Id. at 953. “[W]hile past
28   actions may constitute ‘evidence bearing on whether there is a real and immediate threat
                                                    2
Case 2:20-cv-11461-MCS-GJS Document 18 Filed 04/16/21 Page 3 of 4 Page ID #:131



 1   of repeated injury,’ they are not necessarily dispositive evidence.” Civil Rights Educ. &
 2   Enf’t Ctr. v. Hospitality Props. Trust, 867 F.3d 1093, 1100 (9th Cir. 2017) (citation
 3   omitted).
 4          B. Default Judgment
 5          The Court considers several factors “in exercising discretion as to the entry of a
 6   default judgment includ[ing]: (1) the possibility of prejudice to the plaintiff, (2) the
 7   merits of plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum
 8   of money at stake in the action[,] (5) the possibility of a dispute concerning material
 9   facts[,] (6) whether the default was due to excusable neglect, and (7) the strong policy
10   underlying the Federal Rules of Civil Procedure favoring decisions on the merits.” Eitel
11   v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Local Rule 55-1 requires the party
12   seeking default judgment to submit a declaration establishing (1) when and against what
13   party the default was entered; (2) the identification of the pleading to which default was
14   entered; (3) whether the defaulting party is an infant or incompetent person, and if so,
15   whether that person is represented by a general guardian, committee, conservator, or
16   other representative; (4) that the Servicemembers Civil Relief Act does not apply; and
17   (5) that the defaulting party was properly served with notice. C.D. Cal. L.R. 55-1.
18      II. DISCUSSION
19          Before addressing the Eitel factors and procedural requirements, the Court
20   assesses the constitutional prerequisite of Plaintiff’s Article III standing to bring his
21   ADA claim. To carry his burden as to Article III standing, Plaintiff attests that: (1)
22   “[d]ue to the lack of accessibility, I have been deterred from further attempting to visit
23   the business located at 28018 The Old Road, Valencia, CA 9135,” and (2) “[w]hen all
24   barriers to access are remedied, I would like to return to the business.” Decl. of Anthony
25   Bouyer ¶¶ 8-9, ECF No. 17-4. These are the type of conclusory averments the Ninth
26   Circuit finds insufficient to establish Article III standing in ADA cases. See, e.g., Feezor
27   v. Sears, Roebuck & Co., 608 Fed. Appx. 476, 477 (9th Cir. 2015) (“A plaintiff’s
28   ‘profession of an ‘inten[t]’ to return to the places [he] had visited before’ is not sufficient
                                                   3
Case 2:20-cv-11461-MCS-GJS Document 18 Filed 04/16/21 Page 4 of 4 Page ID #:132



 1   to establish standing because ‘[s]uch ‘some day’ intentions—without any description
 2   of concrete plans, or indeed even any specification of when the some day will be—do
 3   not support a finding of the ‘actual or imminent’ injury that our cases require.’”)
 4   (quoting Lujan, 504 U.S. at 564); Chapman v. Pismo Food Store, 710 Fed. Appx. 769,
 5   770 (9th Cir. 2018) (“Chapman also failed to demonstrate an intent to return to the store.
 6   Chapman failed to establish any regularity in his visits to Pismo Beach, where the store
 7   is located, and likewise failed to present sufficient evidence of more than a vague desire
 8   to return to the store.”); Strojnik v. Pasadena Robles Acquisition, LLC, 801 F. App’x
 9   569, 570 (9th Cir. 2020) (affirming dismissal of ADA action for lack of standing based
10   on plaintiff's failure to adequately demonstrate intent to return). Plaintiff offers no
11   specific information concerning his residence’s proximity to Defendant’s restaurant,
12   concrete plans to return, and that he has recently filed hundreds of similar actions in the
13   Central District involving sites nowhere near Defendant’s restaurant suggests he faces
14   no imminent injury. Civil Rights Educ. & Enf’t Ctr., 867 F.3d at 1100 (“Making case-
15   by-case determinations about whether a particular plaintiff's injury is imminent is well
16   within the competency of the district courts.”). The Court thus concludes that Plaintiff
17   has failed to plead or proffer enough facts to establish standing to obtain the Motion’s
18   requested injunctive relief. Id.
19      III.   CONCLUSION
20         Plaintiff has failed to establish his standing to obtain injunctive relief under the
21   ADA. The Court therefore denies Plaintiff’s Motion and dismisses this action for lack
22   of Article III standing. The Clerk shall close the case.
23
24   IT IS SO ORDERED.
25
26   Dated: April 16, 2021                   ________________________________
27                                           MARK C. SCARSI
                                             UNITED STATES DISTRICT JUDGE
28
                                                 4
